Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered March 31, 2008, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of four years, unanimously reversed, on the law, and the matter remanded for a new trial.
As the People concede, defendant is entitled to a new trial because, in a proceeding pursuant to Batson v Kentucky (476 US 79 [1986]), the prosecutor failed to provide any race-neutral explanation for her peremptory challenge to one of the venirepersons at issue.
*452In view of this disposition, we see no reason to reach any of defendant’s other claims, except that we find the verdict was not against the weight of the evidence. Concur—Tom, J.P., Andrias, Friedman, Nardelli and Catterson, JJ.